Order unanimously affirmed without costs. Memorandum: Supreme Court correctly determined that the nominating petitions of appellant Hull were invalid upon the ground that the subscribing witnesses failed to indicate the assembly district of their residence (Election Law § 6-132 [2]; Matter of Higby v Mahoney, 48 NY2d 15).
We have reviewed the other issues raised on appeal and find them to be without merit. (Appeal from order of Supreme Court, Yates County, Purple, J. — Election Law.) Present — Callahan, J. P., Boomer, Green, Pine and Balio, JJ. (Order entered Aug. 24, 1989.)